 

Case 20-10343-LSS Doc5267 Filed 06/08/21 Page1of7

To: Justice Laurie Selber Silverstein Hl CS lr)
BSA Banckruptcy case Frum Es He
From: BSA Abuse surviver # iia 5 1

2021 JUN - :
Date: 6-4-2021. 8 AM 10:09

ut . ni
. . IS BANKRLUDLAY.cau
Ma'am, here is my testimony as to the four main incidents of abuse of me bya. BY ESS teROer
ss ¥ sf } Ej] AWA oc

 

My adopted family knew a man named I do not remember his first name. Anyways, when
the abuse started I had just turned six... (1986-88). My parents had dropped me off at their church,
( 1 do not remember the actual name of the church, | think it was called Pine Hurst Baptise church)

but it was where the B.S.A units would normally meet.) | was considered special needs back then

and they told me that | was to stay with and obe EE who was a Boy Scout Leader for my

brothers unit. The very first incident happened at a Pinewood Derby competition. | remember

being envious of my brothers as they all had wooden cars. GE proached me and asked me tf |
J ¢ ad . y 7 ie. ‘ . se ’ . ,

. j :
+a tte a vedtie cass. ‘ . e

1

kind in the back of the church... once inside he closed and locked the door behind us. | didn't
i thy ( bis ‘usted hij > tur f rds him and ran his fing

      

   

 
  
   

The second major incident happened a couple days later in the same church during or after an

awards ceremony.

 

 
Case 20-10343-LSS Doc5267 Filed 06/08/21 Page 2of7

The third major incident happened while on a Boy Scout camping trip to Elk Mountain, Wyoming.
| had to go because my parents didn't want me on base with them so iiMvas placed in charge of

a 90:

 
Case 20-10343-LSS Doc5267 Filed 06/08/21 Page 3of7

Though this incident of my first rape by him was over it happened every night for that trip.

The fourth major incident happened at his house. There was some kind of gathering a football
game and swim panty for the Boy Scout troop my brothers were apart of. The first thing he did was

This was my last full incident of abuse... | was just shy of my eighth birthday. The next day we
moved to Oklahoma and I wouldn't see him again till I was nine years old.

The last time I was abused bf as when I was nine years old. He had been transfered to Fort
Sill, Oklahoma and was again a Boy Scout Leader for my brothers. | came home from military
school and my family had me go live with him for a week. He immediately came into th droom
Oklahoma so I never saw him again after that.

Point of note: Over the year and a half that I was abused the scouts normally met twice a week at
the church for their meetings and everyday at the highschool for swim practice and crafts. My

 
Case 20-10343-LSS Doc5267 Filed 06/08/21 Page4of7

troop and he would rape me then. Like I said there were hundreds of thousands of incidents so one
cannot put all of them down without writing a book.

Your honor at the age of nine I litterally checked out mentally and physically. I had already had a
severe earlier history of sexual, physical and mental abuse by my biological mother, several aunts
prior to her attempted infantcide of me and abandonment of me leading me into the foster care
system at the age of three where I was further abused and molested by other women, teen age girls
and girls my age. Which led me to a mental hospital for children where I was further sexually
assaulted by female nurses, teen age girls and girls my age. So by the time I was six I knew that
omen hurt boys but I had no idea that men did those things to boys. The abuse by Scout Leader
nade me mistrust any kind of authority figure, male or female. From age nine to thirteen I
rebeled against everyone (except military school which I embraced like a life line to a drowning
person
Due (OME buses I began to act out in sexually bizare ways. When in military school I

would act out sexually with o cadets. m: founger then me... around the same age I had

   
  

 

over seas to stay with whatever family had room for me I would coherce their boys and even their
girls to have sexual encounters with me. | would seek out places like bath houses where I would
find young boys or young girls around my age to have sex with for toys or money. Sometimes I
would even find an older man whom I would allow to have sex with me in exchange for money or

   

loved me and that would make me feel that | was wanted by someone... | was needed by someone.
This is something | didn't have in my life growing up as no one ever wanted me around for more
then a couple months.)

From six till I was thirteen | was would steal or perform sexual acts for alcohol and would try to
cover up my pain and emotional scarring with mind numbing. When | went to juvenile on an
unrelated charge I would turn to drugs. I became extremely violent if someone would touch me
without my permission. I slept with the lights on all night... if | slept. Growing up, I had horrifying

    

to six to eight year old boys... the same age as I had been when first began to abuse me.
After eighteen, I never acted on these attractons though. I would try to cover this attraction up by
having sex with adult females and males. Up until I got married the first time... for sexual reasons..
I didn't know what love was and | didn't have emotional stability. In fact from age eight till I was
around twenty years old I lived through hatred, anger and suspicion. As a child growing up I was
so confused as to what I was sexuality wise... I didn't want to be called gay as they were killed or
beat up and I didn't want a woman because they just hurt you.

Point of note: wherever it should be in this testimony. Looking back so many years ago, I wish
that I wouldn't have been so stupid that I beleived what he was doing to me was appropriate or
that it was okay. I wish that I would have had the balls to tell someone in authority so that | |
could have stopped him before he chose another victim as I am sure he did. I wish that my
brothers would have disclosed to someone tha nad done the same stuff to them so that it
wouldn't have happened to me. For years after I learned to face what he did I hated myself |
 

Case 20-10343-LSS Doc5267 Filed 06/08/21 Page5of7

because I allowed him to continue his pattern of abuse with other boys long after I escaped
him. I mean he was a scout leader for nearly ten years prior to me and he was I am sure one
long after me. I still beat myself up for not telling anyone... that's why this isn't about the money
for me it's about trying to prevent other boys and even girls now from being harmed and

abused like I was. |
Being a scout leader is something sacred and children shouldn't be scared of them. Children in
these organizations should be able to trust those in charge of them not fear them. For hundreds
of years now children have been systematically raped, molested and sexually exploited by

scout leaders whom they were supposed to be able to trust to help them not harm them. For
hundreds of years these instances of rape, molestation and sexual exploitation have been
covered up and hidden from the public eye but now those of us that are brave enough to speak
out want this organization held to the fires of justice regarding their past transgressions.

I know that my life would have probably turned out very different if I had not been raped,
molested and sexually exploited by Scout Leade I 1 those years ago. When I first told my
story to the laywer I was hesitant to do so as no one had taken me seriously before yet | was
shocked to realise that I hadn't been alone in my abuse. That there had litterally been hundreds
of thousands of abused children, male and female over the years and that the B.S.A knew that
some of their scout leaders were pedophiles angers me.

The fact that now when we are coming forward and are trying to hold them accountable for their
actions over the years, they are again trying to hide behind subterfuge and sleight of hand tricks
is a slap in the face to the years of suffering we survivers went through at the hands of those
employed by their agency.

No organization whether it be the Boy Scouts of America, the Catholic Church or some other
organization or school should be allowed to hide behind the legal system when everyone

knows that the evidence that they knew what was happening and covered it up for years is
insurmountable. The fact that they are a billion dollar plus organization and they are trying to
say that what the survivers of these attrocities went through don't deserve some kind of
compensation is ludicris and laughable.

I think that the Boy Scouts Of America should be held to the fires of justice and forced to the
fullest extent of the laws of this country to provide not only compensation to those of us who
suffered traumatic rapes, molestations or were sexually exploited in some other way at the
hands of their employees but that they as an organization need to be re-organized with stricter
guidelines and a separet investigationary entity to investigate any complaints of abuse in the
future by their scout leaders.

For what started as an honorary organization that was created to teach and steer the lives of
children to allow these kind of attrocities to occure in their ranks then hide them from the world
for years is unfathomable to me.

What happened to minors in regards to the rapes, molestations and sexual exploitations that
occured at these camps, in these meetings, at the jamboree's, in the churches they met in, on

the various outings they went on with scout leaders needs to be shown to the world... read to
the world. Being repeatedly anally and orally raped, to have your nake body video taped or
have pictures taken for other pedophiles to veiw, to have videos made of your rapes or your
molestations, to have your privates sexually groped or fondled by someone in a position of
trust shouldn't be hidden! It should be brought out to the light and the people responsible for
these actions held accountable. In that vein of thought the organization that knowingly allowed
these pedophiles to become scout leaders and be alone with children giving them the
opportunities to freely rape, molest and sexually exploit them should also be held accountable
for their actions!!!

Your honor, what happened to me is in the past, yet the scars are still with me today... I still

 
— Si ee tian nia al aaa,
Case 20-10343-LSS Doc5267 Filed 06/08/21 Page6of7

sleep with the lights on, I still see my rapist and abuser when I close my eyes to sleep if the
room is dark. I still think about what happened to me all those years ago. If I ever have children
I would never allow them to join any kind of organization such as the Boy Scouts Of America.
Your honor, those who hear our testimonies, as this trial or whatever it is goes on, please |
implore you, hold these people... this organization accountable for their actions and the actions
of their employees. If taking their art work, property, bank accounts, I.R.A's, oil rights ete to
provide compensation for those who suffered these attrocities, this loss of innocents, these
shamefull taking of pornographic videos/pictures, the various types of rapes is how you reach
this organizational heads then please do so with the fullest extent of the law.

The Boy Scouts Of America think that they can hide all of this from the public yet I implore you
to not let them... not this time. Bring them out for all to see! show the world our testimonies,
show them our shame, our pain, our scars, our loss of humanity... our sufferings.

Too long we have lived with these things, some of us will forever live with the shame of having
our naked bodies and the things being done to them by our scout leaders out there on the
internet in the hands of pedophiles.

This organizatiot-needs to answer for this and not be granted 4 way to semi-legally wiggle out
from their responsibility to us survivors, your honor.

There is nothing else that I can say in regards to this matter without getting angry which will do
no good... all I can hope is that the words I have written here today and my testimony of the
four major instances of the rapes, molestations and pornographic videos / pictures that were
taken of me by Scout Leader MllL30 not fall on deaf ears or hardened hearts as it took a lot
out of me to even talk about those years and the things done to me.

I thank you for hearing me out this day.

Simply signed, Abuse Surviver SA
Case 20-10343-LSS Doc5267 Filed 06/08/21 Page /7 of 7

 

; ; BW pyran ine, suse “6.0 ; septs

satifaugs Nee itg, See OSU tn. = 5%, Sen ste te -626, ri tet cn te RES ies MPa etal ert hSes ote eA Spe tee elo en eh eh eg & Areciptes

“DPN, SES Sa oi SR ee RRR ee Tats weed
~-e

¢

BILLINGS

 

 
 

 

 

 

Wes
”
<<
_ o —
O3 SUN 2021 Pf
He
wn
oe
’ Lh
a
th) %
J 1
— c

(Ses Justice Lauri Selber Silverstein
‘ BSA Bankruptcy Case
824 Market Street
J . 6th Floor
a Wilmington, DE 19801
